Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 3, 2014

                                     No. 04-14-00829-CV

                     WESTERN RIM PROPERTY SERVICES, INC.,
                                   Appellant

                                               v.

                                  Paula BAZAN-GARCIA,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2014CV01064
                         Honorable Walden Shelton, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Karen Angelini, Justice
              Luz Elena D. Chapa, Justice


       Appellant’s emergency motion for stay is granted. We order all proceedings in Cause No.
2014CV01064, styled Paula Bazan-Garcia v. Western Rim Property Services, Inc., pending in
the County Court at Law No. 3 of Bexar County, Texas, stayed until further order of this court.

Entered on this 3rd day of December, 2014.

                                                          PER CURIAM


Attested to: _____________________________
                 Keith E. Hottle
                 Clerk of Court